Case: 4:17-cv-02391-SRC Doc. #: 216 Filed: 12/17/19 Page: 1 of 5 PageID #: 1431



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TACITA FAIR, individually and on             )
behalf of those similarly situated,          )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      Case No. 4:17-CV-02391-RWS
                                             )
COMMUNICATIONS UNLIMITED,                    )
INC., et al.,                                )
                                             )
       Defendants.                           )

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO
           FILECONSENT TO JOIN FORMS OUT OF TIME

       COMES NOW Plaintiff Tacita Fair (“Plaintiff” or “Fair”), by and through undersigned

counsel, and for her Memorandum of Law in Support of her Motion for Leave to File Consent to

Join Forms Out of Time, states as follows:

                                       BACKGROUND

       On September 26, 2019, this Court granted Plaintiff’s Motion to Certify FLSA Collective

Action. (Doc. #180). On October 4, 2019, this Court authorized Plaintiff to send notice to the

conditionally certified class and set a December 2, 2019 deadline for potential plaintiffs to file

notice of consent to join this collective action. (Doc. #182). Between October 24, 2019 and

December 2, 2019, Plaintiff filed consent to join forms on behalf of 258 opt-in plaintiffs. (Doc.

#186-212). Since the last filing on December 2, 2019, Plaintiff has received twenty-two (22)

additional consent to join forms, which are attached hereto and filed as Exhibits 1-23. For the

reasons stated herein, Plaintiff requests this Court grant leave to file these twenty-three (23)

consent to join forms out of time.
Case: 4:17-cv-02391-SRC Doc. #: 216 Filed: 12/17/19 Page: 2 of 5 PageID #: 1432



                                      LEGAL STANDARD

        “[T]he Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., under which this

action is brought, does not set forth any deadlines for filing consents to join a collective action.”

Davenport v. Charter Communications, LLC, No. 4:12-CV-00007-AGF, 2015 WL 13691884, *1

(E.D. Mo. Feb. 10, 2015). “Rather, courts often set such cutoff dates, taking ‘the approach that

plaintiffs seeking to intervene as class plaintiffs should be given the maximum latitude consistent

with fairness to the defendant, so long as there is no express Congressional direction to the

contrary. Id. (quoting Kelley v. Alamo, 964 F.2d 747, 750 (8th Cir. 1992). “In determining whether

to accept consent forms filed after a court-imposed deadline, courts generally consider the

following factors: ‘(1) whether ‘good cause’ exists for the late submissions; (2) prejudice to the

defendant; (3) how long after the deadline passed the consent forms were filed; (4) judicial

economy; and (5) the remedial purposes of the FLSA.” Id. (citing Ruggles v. Wellpoint, Inc., 687

F.Supp.2d 30, 37 (N.D.N.Y. 2009); see also Kitigawa v. Drilformance, LLC, No. H-17-726, 2018

WL 690835, *1 (S.D. Texas Feb. 1, 2018).

                                          DISCUSSION

        Ten of the prospective plaintiffs emailed or mailed their consent forms by the Court’s

December 2, 2019 deadline. Jeffrey Carr emailed his consent form at 5:46 p.m. on December 2,

2019, before the deadline passed but after Plaintiff’s counsel’s office closed for the day. (Exhibit

1, p. 2). Artavious Davis, Everton Simmons, Idriss Kabia, Joseph Holmes, Raymond Johnson,

Tyler Schaffer, Whitney Dupre, and Gregory Reed mailed their consent forms in November, which

is confirmed by the postmarks on the envelopes they used to mail their forms. (Exhibits 2-9, p. 2).

Michael Williams’s postmark is illegible but his consent form is dated November 22, 2019,

indicating he mailed it prior to the deadline. (Exhibit 10). The post office delivered Tyler



                                                 2
Case: 4:17-cv-02391-SRC Doc. #: 216 Filed: 12/17/19 Page: 3 of 5 PageID #: 1433



Schaffer’s form to Plaintiff’s counsel’s office on December 3, 2019 and delivered the remaining

forms on December 10, 2019 despite their being mailed approximately two weeks earlier. These

delays are not attributable to the prospective plaintiffs and was beyond their control. These

plaintiffs demonstrate good cause for their late filings.

        Three prospective plaintiffs emailed their consent forms two days after the deadline but

provide good cause for doing so. Erika Meyers’s mother passed away and left her overwhelmed.

(Exhibit 11, p. 2). Kenneth Ezell was working out of town and did not receive the notice and

consent form mailing until December 4, 2019. (Exhibit 12, p. 2). Jeffery Yon was out of town and

did not receive the notice and consent form mailing until December 16, 2019. (Exhibit 13, p. 2).

He promptly emailed his signed consent form the same day. (Id.). These explanations constitute

good cause for the late submissions.

        The remaining ten prospective plaintiffs mailed or emailed their consent forms to

Plaintiff’s counsel between December 3 and December 13, with the most recent being received on

December 16, 2019. (Exhibits 14-23). Courts often establish 60-day opt-in periods in similar

litigation. See, e.g., Holliday v. JS Exp. Inc., No. 4:12-CV-01732-ERW, 2013 WL 2395333, *10

(E.D. Mo. May 30, 2013); Hussein v. Capital Building Services Group, Inc., 152 F.Supp.3d 1182,

1199 (D. Minn. 2015). Plaintiff initially requested a longer, 75-day notice period (Doc. #3-1) but

agreed to the 45-day period this Court imposed given the length of time this case has been pending.

(Doc. #182). Allowing these filings now would mean all consent forms were still filed within a

60-day period.1

        The four additional factors governing late filings weigh in plaintiffs’ favor. No prejudice


1
  Assuming arguendo these nine filers fail to demonstrate good cause, “this factor may be discounted because ‘a rigid
application of the good cause test does not fully respond to the various factors with which the court must concern
itself.” Kitigawa, 2018 WL 690835, at *2 (quoting In re Wells Fargo Home Mortg. Overtime Pay Litig., 2008 WL
4712769, at *2 (N.D. Cal. Oct. 23, 2008).

                                                         3
Case: 4:17-cv-02391-SRC Doc. #: 216 Filed: 12/17/19 Page: 4 of 5 PageID #: 1434



to Defendants exists as a result of ten additional plaintiffs joining the case within two weeks of the

deadline. Each of these consent forms was sent within one week—and are being filed within two

weeks—of the deadline. Courts have allowed later filings in similar situations. See, e.g., Helton

v. Factor 5, Inc. et al, No. C10-04927SBA, 2014 WL 1725734, *2 (N.D. Cal. April 29, 2014)

(allowing late filers who missed deadline by “approximately nine months”); Heaps v. Safelite

Solutions, LLC, No. 2:10-CV-729, 2011 WL 6749053, *2 (S.D. Ohio Dec. 22, 2011) (allowing

late filings that were “within a few months after the deadline and the majority of them within one

month”); Ruggles, 687 F.Supp.2d at 37 (allowing late filings “within a month of the…deadline”).

       Joining these individuals to this lawsuit instead of them filing their own individual lawsuits

promotes judicial economy. This lawsuit already has approximately 277 plaintiffs whose claims

are being litigated in a single action. Allowing these twenty-three (23) Technicians to join the

existing lawsuit prevents duplicate and unnecessary litigation. Moreover, “the broad remedial

purposes of the FLSA are served by a ‘generous reading, in favor of those whom Congress

intended to benefit from the law,…when considering issues of time limits and deadlines.”

Davenport, 2015 WL 13691844, at *1 (quoting Kelley, 964 F.2d at 750). This Court should allow

each prospective plaintiff to file his or her consent form out of time and deem the attached Exhibits

1-23 filed as of December 17, 2019.

                                          CONCLUSION

       WHEREFORE, Plaintiff respectfully requests this Court grant Plaintiff’s Motion for Leave

to File Consent to Join Forms Out of Time enter an Order allowing Plaintiff to file the twenty-

three (23) attached Consent to Join Forms after the Court’s December 2, 2019 deadline, deem the

twenty-three (23) attached Consent to Join Forms filed as of December 17, 2019, and for such

other and further relief this Court deems just and proper under the circumstances.



                                                  4
Case: 4:17-cv-02391-SRC Doc. #: 216 Filed: 12/17/19 Page: 5 of 5 PageID #: 1435



                                                   Respectfully Submitted,



                                            By:           /s/ Kevin J. Dolley
                                                   Kevin J. Dolley (E.D. Mo. #54132MO)
                                                   Michael G. Mueth (E.D. Mo. #58995MO)
                                                   LAW OFFICES OF KEVIN J. DOLLEY, LLC
                                                   2726 S. Brentwood Blvd.
                                                   St. Louis, MO 63144
                                                   (314) 645-4100 (office)
                                                   (314) 736-6216 (fax)
                                                   kevin@dolleylaw.com
                                                   michael.mueth@dolleylaw.com

                                                   Attorneys for Plaintiff Tacita Fair and those
                                                   similarly situated

                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was served upon the attorneys of record for
Defendant by electronic filing on December 17, 2019 through the Court’s electronic case filing
system.


                                                          /s/ Kevin J. Dolley




                                              5
